Plaintiff was a guest in defendant’s automobile which was being driven at a moderate rate of speed along a wet and slushy pavement. After the defendant had passed a truck and had pulled back upon his right side of the road, the car skidded first in one direction, then the other, finally left the pavement and overturned. The jury was justified under the facts in returning a verdict of no cause of action. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.